NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0910n.06

                                         No. 13-2694

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


CHRISTOPHER A. GRIFFIN; LEONOR                        )                  FILED
GRIFFIN,                                              )             Dec 08, 2014
                                                      )         DEBORAH S. HUNT, Clerk
       Plaintiffs-Appellants,                         )
                                                      )   ON APPEAL FROM THE UNITED
v.                                                    )   STATES DISTRICT COURT FOR
                                                      )   THE EASTERN DISTRICT OF
JPMORGAN CHASE BANK, N.A., et al.,                    )   MICHIGAN
                                                      )
       Defendants-Appellees.                          )
                                                      )


                                                                                         *
BEFORE: BATCHELDER and KETHLEDGE, Circuit Judges; COLLIER, District Judge.


       PER CURIAM.        Christopher A. Griffin and Leonor Griffin, husband and wife, are

Michigan citizens. They appeal through counsel two district court orders, one denying their

motion to remand, and one dismissing their complaint challenging the mortgage foreclosure on

their former residence.

       In 2006, the Griffins took out a mortgage loan from defendant JPMorgan Chase Bank in

the amount of $302,400 to purchase a home. They defaulted on the loan, and the property was

sold at a sheriff’s sale in 2011 to the Federal Home Loan Mortgage Corp (Freddie Mac) for

$320,630.15. In 2012, the Griffins filed a complaint in Michigan state court alleging that

defendant violated Michigan foreclosure law and the Michigan Regulation of Collection

Practices Act. The Griffins also named an unknown trust and an unknown trustee as defendants,

       *
       The Honorable Curtis L. Collier, United States District Judge for the Eastern District of
Tennessee, sitting by designation.
No. 13-2694
Griffin v. JPMorgan Chase Bank, et al.

but those parties were never served. The defendant removed the case to the federal district court.

The Griffins moved to remand the case to the state court, but the district court denied the motion.

       Defendant then moved for dismissal of the complaint for failure to state a claim, pursuant

to Federal Rule of Civil Procedure 12(b)(6), and the Griffins filed a response. The district court

granted the motion and dismissed the complaint. On appeal, the Griffins argue that because

defendant did not attach the state court summons to the notice of removal, the district court erred

in denying their motion to remand. They also argue that the district court erred by dismissing

their complaint.

       When removing an action from state court to federal court, a party must file a copy of all

process and pleadings they received in the state court. 28 U.S.C. § 1446(a). However, the

failure to include all the pleadings and process is only a procedural defect; it is not jurisdictional.

Cook v. Randolph Cnty., Ga., 573 F.3d 1143, 1150 (11th Cir. 2009). The Griffins failed to allege

how they were prejudiced by the failure to include the summons with the notice of removal in

order to justify a remand. Thus, the district court did not err in denying their motion to remand.

       The Griffins’ claim challenging the foreclosure was properly dismissed because the

redemption period had lapsed and the Griffins failed to make a showing of fraud or irregularity

to set aside the foreclosure. Conlin v. Mortg. Elec. Registration Sys., Inc., 714 F.3d 355, 359-60

(6th Cir. 2013). The Griffins point to only one alleged irregularity: that the mortgage was never

assigned to Freddie Mac. However, if it was defendant who foreclosed on the property, as they

alleged, there was no need for an assignment. Alternatively, if it was Freddie Mac who initiated

the foreclosure proceeding without an assignment of the mortgage, the Griffins would have to

sue that defendant and not the named defendant, who would not be responsible for recording the

assignment of the mortgage.


                                                 -2-
No. 13-2694
Griffin v. JPMorgan Chase Bank, et al.

       The district court properly dismissed the claim that defendant violated the Michigan

Regulation of Collection Practices Act, because the complaint contained only a recitation of the

elements of a cause of action under that Act, without any supporting facts to show that defendant

committed any violation, and therefore was insufficient to state a claim. See Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007).

       Finding no error in the denial of the motion to remand or the dismissal of the complaint

for failure to state a claim, we affirm the district court’s judgment.




                                                 -3-